DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 24-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 24 has a materially different design than the apparatus of claim 1 as originally presented.  Claim 24 requires a housing defining an internal chamber comprising a first closed end defining a plurality of openings, an array of expandable clips within the internal chamber, and an elongate, tubular protrusion centrally within the array of expandable clips while claim 1 requires a cap mated to the housing wherein the cap defines a plurality of openings.  Thus, the claims are independent and distinct from one another.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 11, 13-16, 18, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hylton et al. (US 4,806,770; hereinafter “Hylton”) in view of Driscoll et al. (US 2018/0029040; hereinafter “Driscoll”).
In regard to claims 1, 18, 19 and 21, Hylton discloses an apparatus and method for decontaminating an object, comprising: a base (proximal to lower edge 22); a housing connected to the 
Hylton is silent in regard to wherein the housing is rotatable relative to the base about an axis of rotation.
Driscoll discloses a universal pipette stand 10 which has a base 38 which, along with trunk 26, is rotatably coupled to a holding assembly 30 such that a user can be provided with easy access to each individual storage position 18 by rotating the assembly around an axis of rotation.  See Figure 1 and paragraph [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the rotating base of Driscoll with the apparatus of Hylton for the purpose of allowing the housing to be rotated such that a user would have easy access to each KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regard to claim 2, Hylton is silent in regard to wherein the object is a pipette.  However, the Courts have held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  Therefore, the limitation of claim 2 does not further limit the patentability of the claimed apparatus.
In regard to claims 4-5, Hylton discloses wherein each of the plurality of openings comprises a guiding channel (see the internal surface of the openings 52, 54, 56, 58 in Figure 1) for passing the portion of the object into the enclosure and holding the object and wherein each of the plurality of openings are aligned in the cap in a circular fashion around the central axis.  See Figure 1.
In regard to claims 6-7, Hylton discloses wherein the cap (lid 16) further comprises a handle (knob 46) which protrudes along the central vertical axis (central longitudinal axis 18) of the housing.  The cap (detachable lid 16) is taught to be mated to the housing via annular skirt 42 having a snap-fit connection with annular groove 44 in the side wall 12.  See Figures 1-2 and col. 4, lines 5-16.  
Hylton, as noted above, is silent in regard to wherein the housing is rotatable relative to the base and, thus, is silent to wherein the knob can be used to rotate the lid and housing together about the axis of rotation.  However, as the connection between the lid and housing of Hylton is a snap-fit connection, there would necessarily be friction and/or a gripping action between the lid and the housing due to the interaction between the annular skirt and the annular groove.  Thus, it is viewed that the In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regard to claim 11, Hylton discloses wherein the side wall (side wall 12) is circular in cross section and it is viewed that the housing is capable of being rotated together with the cap (lid 16) when the housing is rotated by a user as the lid sits atop the holder 10.  See Figures 1-2.
In regard to claims 13-16, Hylton discloses wherein the light source (bulb 32) is positioned in the enclosure and is aligned with the central axis (central longitudinal axis 18), wherein the base comprises an electrical light socket (electrical socket 34) and the light source is received in the electrical light socket, wherein the light source irradiates light including wavelength ranging from about 240 to about 280 nm and includes light having a wavelength of about 254 nm (200 to 300 nanometer wavelength spectrum; see abstract).
It would have been within the ambit of one of ordinary skill in the art to have located the electrical light socket in the rotatably coupled base in the combined apparatus of Hylton and Driscoll without the creation of any new or unexpected result as such is within the ambit of one of ordinary skill of the art and the arrangement does not create any new or unexpected result.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
In regard to claim 22, Hylton is silent in regard to the bottom of the housing defining an aperture and a retainer seated in the aperture that holds the housing in place relative to the base and guides the rotation of the housing relative to the base.
Driscoll discloses that the holding assembly is removably and rotatably coupled to the truck 26.  Thus, the “coupling” between the structures is viewed to be equivalent to the claimed “retainer.”
Driscoll is silent in regard to an aperture for seating the retainer.  However, such is merely an obvious engineering design which does not result in any new or unexpected result as the aperture and retainer are not described as having any purpose beyond holding the housing in place relative to the base.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Thus, it would have been obvious to one of ordinary skill in the art to have coupled the housing to the rotatable base via a retainer seated in an aperture in the combined apparatus of Hylton and Driscoll without creating any new or unexpected results.

Claims 1-2, 4-5, 8-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky (US 7,213,603) in view of Driscoll.
In regard to claims 1, 18, 19 and 21, Pinsky discloses an apparatus and method for decontaminating an object, comprising: a base (rubber feet 309); a housing connected to the base, wherein the housing comprising a bottom (base 308) and a side wall (body 304) having an interior surface, wherein the housing defining a central vertical axis (see the meeting point of section lines A-D in Figure 4); a cap (cap 301) mated to the housing and forming an enclosure with the housing, wherein the cap defines a plurality of openings (apertures 210, 220, 230 and 240) each capable of receiving at least a portion of the object into the enclosure and for retrieving the object and wherein the cap is capable of being rotated with the housing due to the structures being mated together; an ultraviolet light source (UV bulb 305) providing ultraviolet wavelengths of light in the enclosure; and at least a reflector (drip cup 303 formed of reflective material; see col. 6, lines19-22) positioned along the interior surface of the side wall for reflecting ultraviolet wavelengths of light from the light source to the portion of the object.  
Pinsky is silent in regard to wherein the housing is rotatable relative to the base about an axis of rotation.
Driscoll discloses a universal pipette stand 10 which has a base 38 which, along with trunk 26, is rotatably coupled to a holding assembly 30 such that a user can be provided with easy access to each individual storage position 18 by rotating the assembly around an axis of rotation.  See Figure 1 and paragraph [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the rotating base of Driscoll with the apparatus of Pinsky for the purpose of allowing the housing to be rotated such that a user would have easy access to each object in each of the plurality of apertures.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regard to claim 2, Pinsky is silent in regard to wherein the object is a pipette.  However, the Courts have held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  Therefore, the limitation of claim 2 does not further limit the patentability of the claimed apparatus.
In regard to claims 4-5, Pinsky discloses wherein each of the plurality of openings comprises a guiding channel (see the internal surface of the apertures 210, 220, 230 and 240 in at least Figures 2) for passing the portion of the object into the enclosure and holding the object and wherein each of the plurality of openings are aligned in the cap in a circular fashion around the central axis.  See Figures 1-2.
In regard to claims 8-10, Pinsky discloses wherein the cap further comprises a tubular protrusion (see the inverted U-shaped wall below the structure of numeral 140 in Figure 5) towards the base, wherein the width and the length of the protrusion is sized to reduce escaping of the light through the openings.  Pinsky teaches wherein the cap and housing are each made of polycarbonate.  See Figure 5 and col. 5, line 64 through col. 6, line 18.
In regard to claim 11, Pinsky discloses wherein the side wall (body 304) is circular in cross section and it is viewed that the housing is capable of being rotated together with the cap (cap 301) when the housing is rotated by a user as the cap sits atop the body 304.  See Figures 1-2.
In regard to claim 12, Pinsky discloses wherein the reflector (drip cup 303) provides 360o reflection of the ultraviolet light and comprises a polyester surface coating (Mylar which is a polyester film).  See col. 6, lines 19-22 and Figure 2.
In regard to claims 13-16, Pinsky discloses wherein the light source (UV bulb 305) is positioned in the enclosure and is aligned with the central axis, wherein the base 308 comprises an electrical light socket (socket 307C) and the light source is received in the electrical light socket, wherein the light source irradiates light at a wavelength of about 254 nm (253.7 nm) which falls within the claimed wavelength range. Pinsky also discloses that the bulb can also be any other commercially available UV bulb such as the prior art bulb which produces in the 200 to 300 nanometer wavelength range.  See col. 1, lines 24-47 and col. 6, lines 66 through col. 7, line 11.
It would have been within the ambit of one of ordinary skill in the art to have located the electrical light socket in the rotatably coupled base in the combined apparatus of Pinsky and Driscoll without the creation of any new or unexpected result as such is within the ambit of one of ordinary skill of the art and the arrangement does not create any new or unexpected result.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
In regard to claim 17, Pinsky discloses a control circuit (timer/control circuit 307) for controlling operation of the light source.  See col. 5, lines 44-50.
In regard to claim 22, Pinsky is silent in regard to the bottom of the housing defining an aperture and a retainer seated in the aperture that holds the housing in place relative to the base and guides the rotation of the housing relative to the base.
Driscoll discloses that the holding assembly is removably and rotatably coupled to the truck 26.  Thus, the “coupling” between the structures is viewed to be equivalent to the claimed “retainer.”
Driscoll is silent in regard to an aperture for seating the retainer.  However, such is merely an obvious engineering design which does not result in any new or unexpected result as the aperture and retainer are not described as having any purpose beyond holding the housing in place relative to the base.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Thus, it would have been obvious to one of ordinary skill in the art to have coupled the housing to the rotatable base via a retainer seated in an aperture in the combined apparatus of Pinsky and Driscoll without creating any new or unexpected results.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hylton or Pinsky in view of Driscoll and Murdock (US 4,625,119).
In regard to claim 3, Hylton and Pinsky are silent in regard to an expandable clip.
Murdock discloses an ultraviolet sanitizer for sterilizing bathroom items such as toothbrushes.  Murdock discloses that the apparatus includes an expandable clip (spring clip 108) to receive and hold inserted items as the items are held in place by the spring force.  See col. 4, lines 59-67 and Figures 3 and 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the spring clips of Murdock with the openings of either of the above combined apparatuses for the purpose of holding inserted objects in place during UV treatment.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regard to claim 23, Hylton, Pinsky, Driscoll and Murdock are all silent in regard to orienting each expandable clip at an angle as claimed.  However, the orientation of the clip does not result in any new or unexpected result and is thus viewed to be an obvious engineering design or a mere rearrangement of parts.  See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04) and In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  It would have been within the ambit of one of ordinary skill in the art to have oriented the expandable clips at an angle as claimed for matters of design without creating any new or unexpected results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hylton or Pinsky in view of Driscoll and Kurunczi (US 7,017,594).
In regard to claim 20, Hylton and Pinsky are silent in regard to the object being a pipette.  Driscoll discloses a universal pipette stand but is silent in regard to eliminating or reducing contaminating microorganisms from at least a portion of the pipette.
Kurunczi discloses that the surfaces of fluid handling devices such as pipettes, which necessarily have structure analogous to a shaft portion and a handle portion, can be treated with ultraviolet photons to clean and sterilize the surfaces thereof.  See col. 1, lines 38-48; col. 2, lines 4-29; and claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used either of the above combined apparatuses of Hylton or Pinsky and Driscoll to have received a pipette shaft for UV germicidal treatment as disclosed by Kurunczi to yield the predictable result of eliminating or reducing contaminating microorganisms from the pipette.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774